[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiffs move for summary judgment on the ground that there are no genuine issues of material fact and they are entitled for judgment as CT Page 6311 a matter of law. See Miles v. Foley, 253 Conn. 381, 385, 752 A.2d 503
(2000). The court finds that there are genuine issues of material fact. First, there is a dispute as to whether the property in question lies on a flood plain based on the evidence submitted by both parties to this motion. (See title search report, plaintiffs' motion, supplemental appendix; see also defendant's opposition, exhibit A.) Second, there is a dispute as to whether the foundation of the property was damaged. (See affidavit of John Pepper, plaintiffs' motion, appendix, see also affidavit of Mary Kirkiles, defendant's opposition, exhibit D.) In addition, there is a dispute as to whether the plaintiffs' timely notified the defendant of their intention not to buy the property. (See amended complaint, appendix 2; see also defendant's opposition, appendix E.) Therefore, the plaintiffs' motion for summary judgment is denied.
  _____________________ HOWARD F. ZOARSKI JUDGE TRIAL REFEREE